
	
		III
		112th CONGRESS
		1st Session
		S. RES. 262
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Ms. Stabenow (for
			 herself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning on September
		  12, 2011, and ending on September 16, 2011, as National Health
		  Information Technology Week to recognize the value of health
		  information technology in improving health quality.
	
	
		Whereas healthcare information technology and management
			 systems have been recognized as essential tools for improving patient care,
			 ensuring patient safety, stopping duplicative tests and paperwork, and reducing
			 health care costs;
		Whereas the Center for Information Technology Leadership
			 has estimated that the implementation of national standards for
			 interoperability and the exchange of health information would save the United
			 States approximately $77,000,000,000 in expenses relating to healthcare each
			 year;
		Whereas Congress has made a commitment to leveraging the
			 benefits of healthcare information technology and management systems, including
			 supporting the adoption of electronic health records that will help to reduce
			 costs and improve quality while ensuring the privacy of patients;
		Whereas Congress has emphasized improving the quality and
			 safety of delivery of healthcare in the United States; and
		Whereas since 2006, organizations across the United States
			 have united to support National Health Information Technology Week to improve
			 public awareness of the benefits of improved quality and cost efficiency of the
			 healthcare system that the implementation of health information technology
			 could achieve: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning on September 12, 2011, and ending on September 16, 2011, as
			 National Health Information Technology Week;
			(2)recognizes the
			 value of information technology and management systems in transforming
			 healthcare for the people of the United States; and
			(3)calls on all
			 interested parties to promote the use of information technology and management
			 systems to transform the healthcare system of the United States.
			
